Citation Nr: 9906302	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was previously denied by the Board in a decision dated in 
August 1992.

2.  Evidence associated with the claims file since the August 
1992 Board decision, in particular, the report of a VA 
psychiatric examination conducted in February 1995, is so 
significant that it must be considered in order to fairly 
decide whether he is entitled to service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1992 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100(a) (1998).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1998) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999).  38 
U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998).  In order to reopen a claim which has been 
previously finally denied by the Board, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

Entitlement to service connection for an acquired psychiatric 
disorder was denied by the Board in August 1992.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  In 
its decision of August 1992, the Board discussed the evidence 
then of record and concluded that new and material evidence 
had not been submitted since the claim was previously denied 
by the Board in July 1986.  In the July 1986 decision, the 
Board concluded that a new factual basis upon which to grant 
service connection for an acquired psychiatric disorder had 
not been established by new and material evidence since the 
Board denied the claim on the merits by decision in May 1980.  
In its decision of May 1980, the Board denied restoration of 
service connection for schizophrenia.  The RO severed service 
connection for this disorder in 1978 on the basis of clear 
and unmistakable error in a 1973 rating decision.  The RO's 
decision was based on medical records in the file that showed 
that the appellant had an anti-social personality disorder, 
not a disease or injury within the meaning of the law and 
regulations.  The evidence before the Board in May 1980 
included the report of an independent medical expert (IME) 
opinion dated in February 1980.  The IME reviewed all of the 
evidence then of record and concluded that the appellant did 
not have an acquired psychiatric disorder, but rather had a 
severe mixed personality disorder complicated by alcohol and 
drug abuse.  The IME specifically concluded that there was no 
firm evidence for a diagnosis of schizophrenia.

The appellant filed a new claim seeking entitlement to 
service connection for an acquired psychiatric disorder in 
July 1996.  Evidence associated with the claims file in 
connection with the new claim included additional VA 
in/outpatient treatment records dated in 1993-96, and the 
report of a VA psychiatric examination conducted in February 
1995.  The examination report as well as hospital records 
reflect that the appellant was diagnosed with paranoid 
schizophrenia.  None of these records reflect a diagnosis of 
a personality disorder, as was surmised by the 1980 IME 
opinion; however, the Board observes that a number of other 
psychiatric diagnoses have been reported over the years, 
including a diagnosis of chronic undifferentiated 
schizophrenia, most recently diagnosed during an extended 
period of inpatient psychiatric hospitalization (165 days) 
from July 1990 to January 1991.  The Board observes that the 
DSM-IV criteria state that a diagnosis of undifferentiated 
schizophrenia is appropriate when the person has two or more 
of the characteristic symptoms of schizophrenia (Criterion 
A), "but the criteria are not met for the Paranoid, 
Disorganized, or Catatonic Type" of schizophrenia.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited facts for consideration, the Board will 
reopen this case.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted or associated with the record since the 
August 1992 Board decision, in particular, the February 1995 
VA psychiatric examination report which reflects a diagnosis 
of paranoid schizophrenia, the condition the appellant was 
originally service connected for, is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  As alluded to above, this new diagnosis 
of paranoid schizophrenia suggests a conflictory diagnostic 
picture when compared to the 1980 IME opinion that found no 
evidence to support such a diagnosis.  Accordingly, this 
evidence is found to be material to the issue on appeal.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, as additional development 
matters must be addressed by the RO in accord with 
38 U.S.C.A. § 5103(a) (West 1991), set forth below in the 
REMAND section of this decision, the Board will at this time 
defer consideration of whether the claim is well grounded 
under the Elkins test.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  Once the section 5103(a) 
development is completed, however, the RO should readjudicate 
the claim pursuant to the holdings in Elkins, Winters, supra.


ORDER

To the extent of the finding that evidence submitted since 
the August 1992 Board decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for an acquired psychiatric disorder, the 
appeal is granted.


REMAND

As alluded to above, additional evidentiary development is 
necessary to ensure compliance with 38 U.S.C.A. § 5103(a).  
The record reflects that the appellant has been receiving 
disability benefits from the Social Security Administration 
(SSA) for many years.  It does not appear that any records 
from SSA have ever been requested or obtained by the RO.  
Accordingly, the RO should attempt to obtain any records held 
by SSA pertaining to the appellant.  Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (appropriate weight and 
consideration must to given to SSA records in determining 
whether to award or deny VA disability compensation 
benefits).  The duty to obtain records is particularly 
applicable to records held by agencies of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).

In addition to the above, the Board believes that the present 
state of the medical evidence of record requires further 
development.  As detailed above, there appears to be a 
conflictory diagnostic picture in light of the various 
psychiatric diagnoses of record, including the differential 
diagnoses of paranoid and undifferentiated schizophrenia.  
The state of the medical evidence is further complicated by 
the 1980 IME opinion which concluded that the appellant had a 
personality disorder rather than schizophrenia.  Well-settled 
case law of the Court holds that VA cannot rely on an absence 
of medical evidence or unsubstantiated medical conclusions to 
deny a claim.  See Williams v. Brown, 4 Vet. App. 270 (1993) 
and Colvin, supra, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board will request the RO to obtain a medical opinion 
addressing the etiology of any psychiatric disorder(s) found 
present and whether there is a relationship between any 
psychiatric disorder and an incident or event or the 
appellant's military service.  If a personality disorder is 
found present, the RO is directed on remand to consider the 
presumption of soundness as set forth in 38 U.S.C.A. § 1111 
(West 1991), 38 C.F.R. 3.304(b) (1998) and the General 
Counsel's holding in OGC Precedent Opinion 82-90 (July 18, 
1990).  In OGC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
on the whole establishes that the familial condition was 
incurred or aggravated during service within the meaning of 
the law and VA regulations.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should determine whether the 
appellant has had any additional VA or 
private medical treatment since he was 
seen as an outpatient at the New Orleans-
VAMC in October 1996.  Efforts to obtain 
any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records which 
pertain to the claim filed by the 
appellant for disability benefits from 
this agency.  In this regard, the RO 
should request copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  Upon completion of the evidentiary 
development, the RO should obtain a 
medical opinion from a VA or private fee-
basis psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The entire two-volumes claims 
folder and a copy of this remand must be 
provided to the psychiatrist in 
connection with this opinion request.  
The psychiatrist should undertake a 
longitudinal review of the appellant's 
medical history for the purpose of 
determining the diagnoses of any 
currently manifested psychiatric 
disorder(s) and the most probable 
etiology(ies) for same, as is medically 
possible, based on evidence of record, to 
include the service medical records, 
examination/medical opinion reports, and 
available in/outpatient medical records.  
A multiaxial diagnosis based on the 
current DSM-IV diagnostic criteria is 
required.  It is requested that the 
psychiatrist address the etiology of any 
psychiatric disorder(s) relative to any 
event or incident of the appellant's 
military service and the 
treatment/diagnoses provided therein.  
Moreover, if a personality disorder(s) is 
diagnosed, the psychiatrist is requested 
to address whether such disorder(s) were 
aggravated or made worse during service, 
and, if so, to what extent or degree.  
The medical opinions should be 
comprehensive and should include full 
rationale and a discussion of all medical 
studies on the subject matter deemed to 
be pertinent to support the conclusions 
reached.  The report of the medical 
opinion should be associated with the 
claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO must readjudicate the claim.  With 
regard to the reopened claim, the RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Elkins, Winters, supra, regarding whether 
the claim is well grounded, and, if so, 
whether the benefits sought on appeal can 
be granted upon a merits-based review of 
the evidence of record.  Additionally, as 
noted above, for any personality 
disorder(s) found present, the RO should 
address in-service aggravation in accord 
with OGC 82-90, as set forth above.  If 
the decision on the appealed claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO subsequent to the 
issuance of the August 1997 supplemental 
statement of the case.  The appellant 
must then be afforded an opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

- 10 -


- 1 -


